Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 16 October 1821
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


Venerated Sir.
New York.
Octob. 16. 1821
I am on the point of leaving this Country, and I cannot do it without offering you my tribute of devoutedness and of gratitude.  from your personal politeness towards me,  and from the respect Your name commands, I will take The liberty to recall me to  your dear memory. My object is to join Mr. Bonpland, The Collaborator of Humboldt, at the foot of the Andes. I likely will be here a few days more.  Should you please to honour me with a  letter, It might go to me through Mr Gahn, the Swedish Consul, here, or thro’ the American Consuls in Dominica, Martinico or Buenos Aires.I sincerely send you my most respectful vows for the continuation of your good health.—from honour, Sir, I lost in part my property. Having been educated in Europe, I imagined that I could turn useful to my Second Countrymen.—I even offered to teach the great rules of Science (practical—no books). No success. I wanted to inculcate the plain & beautiful plans of the Royal Military School of Louis the XXth, which were followed by the Normal and by the Polytechnic Schools, in Paris,  and which are most completely imitated now in London, Paris and Dresden.Your most respectful servantfernagus De GeloneAllié du Major General Prince de Neufchatel & Wagram.